       Case: 1:20-cr-00826-DAP Doc #: 6 Filed: 01/12/21 1 of 1. PageID #: 26




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 UNITED STATES OF AMERICA,                       )     Case No. 1:20cr826
                                                 )
        Plaintiff,                               )     JUDGE DAN AARON POLSTER
                                                 )
        v.                                       )
                                                 )
 GARY NORTON,                                    )     BRADY v. MARYLAND
                                                 )     NOTICE AND ORDER
        Defendant.                               )
                                                 )

       Pursuant to the Due Process Protections Act, the Court confirms the United States’

obligation to produce all exculpatory evidence to the defendant pursuant to Brady v. Maryland,

373 U.S. 83 (1963) and its progeny, and orders it to do so. Failing to do so in a timely manner

may result in consequences, including, but not limited to, exclusion of evidence, adverse jury

instructions, dismissal of charges, contempt proceedings, or sanctions by the Court.

       IT IS SO ORDERED.

Dated: January 12, 2021                              s/Dan Aaron Polster
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT JUDGE
